Citation Nr: 1228347	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  08-16 554A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for human immunodeficiency virus (HIV).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel







INTRODUCTION

The Veteran had active service from July 1996 to February 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Due to a subsequent change in the location of the Veteran's residence, jurisdiction of his appeal has been transferred to the RO in Baltimore, Maryland.  

In his VA Form 9 (Appeal to Board of Veterans' Appeals), dated in June 2008, the Veteran requested a hearing before a Veterans Law Judge in Washington, DC.  The Veteran was scheduled for a hearing but later, through his representative, withdrew his hearing request.  See March 2012 statement.  The Veteran has not otherwise requested rescheduling of the hearing.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011).

As will be discussed in further detail below, this appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran has reported, as noted in the above referenced VA Form 9, that he was first diagnosed with HIV in August 2005 based on a blood test at a county medical clinic.  Also noted in the Veteran's VA Form 9 is his apparent argument that service connection is warranted for HIV based on the disease first being diagnosed while he served in the U.S. Naval Reserves.  As noted above, the Veteran had a period of active duty from July 15, 1996 to February 16, 2005.  Personnel records submitted by the Veteran with his Notice of Disagreement reflect, in particular, that he was placed in inactive ready reserve status for one day (February 17, 2005) and then enlisted in the U.S. Naval Reserves effective February 18, 2005.  

A review of the Veteran's service treatment records (STRs) documents negative HIV results on blood testing during the period from July 1996 to May 2005.  A subsequent Department of the Navy memorandum, dated in January 2006, notes that a blood sample drawn from the Veteran in January 2006 tested positive for the HIV antibody.  

Post-service medical evidence reflects a September 2005 VA infectious diseases clinic note.  In particular, the clinic note documents a VA physician's comment that the Veteran's HIV infection was of unknown duration.  The physician also commented that lack of notification of infection after numerous blood draws during military service suggested a recent infection; however, a CD4 of 395 suggested a remote onset.  [CD4 cells are a major classification of T lymphocytes, referring to those that carry the CD4 antigen; most are helper cells.  Also called CD4 T lymphocytes.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 319 (31st ed. 2007).]

Following receipt of the Veteran's claim (VA Form 21-526) for service connection for HIV in September 2005, the RO scheduled the Veteran for a VA examination.  A QTC examination was conducted in November 2005 and the examiner diagnosed the Veteran as being HIV positive.  The examiner did not provide a medical opinion regarding the likelihood that the Veteran's HIV was related to his period of service.  Indeed, a review of the RO's examination request does not reflect that an opinion was requested.  

The Veteran's representative has argued that the November 2005 QTC examination was inadequate because no nexus opinion was provided by the examiner.  The representative has referenced the September 2005 VA infectious diseases clinic note, noted above, as evidence that a medical opinion is warranted in this case.  The Board agrees.  

Specifically, the VA physician's comments in the September 2005 VA infectious diseases clinic note raises a question as to date of onset of the Veteran's HIV, notwithstanding the Veteran's negative HIV test results documented in his STRs.  Therefore, the Veteran should be scheduled for an appropriate VA examination to allow a VA examiner an opportunity to conduct a full review of the claims folder and to provide a well-informed medical opinion.  

The Board also notes that the Veteran had been in the U.S. Naval Reserves for almost six months when he reportedly tested positive for HIV in August 2005.  As noted above, it wasn't until a January 2006 blood test that the U.S. Navy became aware that the Veteran was HIV positive.  With respect to the Veteran's Naval Reserve service, service connection may only be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA), or an injury incurred or aggravated while performing inactive duty for training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.304 (2011).  

The Board notes that the Veteran has not reported that he was first diagnosed with HIV while performing ACDUTRA or INACDUTRA.  Nonetheless, action should be taken by the RO to verify the Veteran's periods of ACDUTRA and INACDUTRA, if any, through the appropriate service department.  

Additionally, it appears that the Veteran was receiving treatment for his HIV at the VA Medical Center (VAMC) in Atlanta, Georgia up until January 2011.  No VA treatment records are associated with the Veteran's Virtual VA file.  Also, VA treatment records associated with his physical VA claims folder date from June 2008, with a partial VA record dated in January 2011.  It appears, however, based on a printed CAPRI screen associated with the claims folder, that additional VAMC Atlanta treatment records, in particular, infectious disease clinic notes, have not been printed and associated with the claims folder or uploaded to Virtual VA.  Thus, the Board is unable to review those records.  

Thus, pertinent treatment records from the VAMC Atlanta, dated from June 2008, should be printed and associated with the claims folder, or uploaded to his Virtual VA file, on remand.  Likewise, a reference in the claims folder reflects that the Veteran is possibly receiving treatment at the Washington VAMC.  Thus, any pertinent ongoing treatment records from the Washington VAMC should also be obtained and associated with the claims folder on remand.  
Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of post-service HIV treatment that the Veteran has received.  The Board is particularly interested in pertinent treatment records from the VAMC in Atlanta, Georgia dated from June 2008, as well as records of any relevant treatment that the Veteran may have received at the VAMC in Washington, D.C. since February 2005.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be made in the claims folder.  All such available reports should be associated with the claims folder.  

2.  The Veteran's periods of ACDUTRA and INACDUTRA, while a member of the U.S. Naval Reserves, if any, should be verified through the appropriate service department.  

3.  Then, schedule the Veteran for an appropriate VA examination (preferably by a physician with expertise in the infectious disease field) to determine the etiology of the Veteran's HIV.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  Any testing deemed necessary should be performed.  
The examiner should identify the Veteran's complete risk factors for HIV, if possible.  Based on a review of the Veteran's claims folder and the results of his physical examination, the examiner should opine as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's HIV had its clinical onset in service or is otherwise related to service.  

In expressing the requested opinion, the examiner is advised that the Veteran's service treatment records appear to reflect negative HIV tests from July 1996 to May 2005.  Per the Veteran's report, a blood test first detected HIV in August 2005.  Also, a September 9, 2005 VA infectious diseases clinic note reflects a VA physician's comment that the lack of a positive test after numerous blood draws during military service suggests a recent infection.  However, a CD4 of 395 suggests a remote onset.  

Also, the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must thoroughly explain the reason for that determination.  

4.  Then, re-adjudicate the issue on appeal-entitlement to service connection for HIV.  If the benefit sought is denied, the Veteran and his representative must be provided a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board for appellate review.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


